DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing, collecting, analyzing and providing data. 
The limitation of receiving, via a visibility application, a command for managing data hosted on a plurality of content sources, accessing in response to the command, the plurality of content sources, collecting, analyzing and providing is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claims also recite the limitation “the plurality of content sources includes a plurality of noncollaborative cloud services that are incompatible with each other”.  Under the broadest reasonable interpretation this merely results in receiving and transmitting data over a network 
As to claims 2 and 3, they are not a practical application or significantly more because they only further describe the mental process.
As to claims 4 and 5, they merely are a recitation of implementing the mental steps into a generic computer component.
As to claims 6, it merely recites the storing and retrieving of information in memory and is therefore well-understood, routine and conventional activity.
As to claims 7, it merely recites the storing and retrieving of information in memory and is therefore well-understood, routine and conventional activity.
As to claims 8, 9 and 10 they merely are a recitation of implementing the mental steps using generic computer components.
Claims 11-20 recite limitations similar to those described with respect to claims 1-10 and are rejected for the same reasons as described above.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “the plurality of content sources includes a plurality of noncollaborative cloud services that are incompatible with each other”.  Applicant states that [0002], [0024], and [0035] of the specification provides support.  Examiner respectfully disagrees.  The only paragraph which recites the term “incompatibilities” is [0024].   However, the paragraph merely states, “Without a pre-defined data model and/or due to various incompatibilities between storage solutions, an amount of unstructured data may grow to be prohibitively unmanageable.”  This sentence merely describes a problem to be solved, not any particular embodiment of the invention.  Further, the specification states that there may be various “incompatibilities”, not that they are incompatible.  For at least these reasons, the 
Claims 10 and 18 recite similar limitations and are rejected for the same reason as recited above with respect to claim 1.
Claims 2-9, 11-17 and 19-20 depend from claims 1, 10 and 18 and as a result are rejected by virtue of their dependency and/or for the reasons recited above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Information Map Feature Briefing Veritas Information Map (dated 2016) (hereafter Veritas 2016).
As per claims 1, 10 and 18, Veritas teaches a computer-implemented method for data management of multiple cloud services, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: 
receiving, via a visibility application, a command for managing data hosted on a plurality of content sources (fig. 5, illustrates visability application), wherein the plurality of content sources includes a plurality of noncollaborative cloud services that are incompatible with each other fig. 2 illustrates accessing data indirectly wherein commands must be modified in order to 
accessing, in response to the command, the plurality of content sources (fig. 4 information map filters allows users to access data using the commands/filters applied); 
collecting and aggregating, from the plurality of content sources, metadata associated with the data (page 3, Underlying Principles describes the gathering of metadata); 
analyzing, the aggregated metadata; and 
providing, for presentation by the visibility application, results of the metadata (As illustrated on page 4 through figures 4 and 5 when data is filtered metadata is analyzed to see if that data fits within the criteria set and then presented via the visibility application). 
As per claims 2 and 11, Veritas 2016 teaches wherein collecting the metadata further comprises collecting user metadata of users associated with the data (page 4, figure 4, data owners).
As per claims 3 and 12, Veritas 2016 teaches wherein collecting the metadata further comprises access metadata corresponding to operation events associated with the data (page 3, Orphaned, Stale, Non-Business).
As per claims 5, 14 and 19, Veritas 2016 teaches: 
receiving, in response to the presentation of the results by the visibility application, a second command for managing the data (fig. 4, clear); and 
accessing the plurality of content sources to perform the second command (As illustrated in fig. 4 and corresponding paragraphs).
As per claims 7 and 16, Veritas 2016 teaches wherein the second command comprises a command to delete portions of the data based on the metadata analysis (fig. 4, clear).

As per claims 9 and 17, Veritas 2016 teaches wherein the plurality of content sources comprises a private data server (fig. 2, On-Premise customer environment servers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veritas 2016 as applied to claims 1 and 10 above, and further in view of Veritas Information MAP User Guide (dated November 2017) (hereafter Veritas 2017).
As per claims 4 and 13, Veritas 2016 teaches all the limitations of claims 1 and 10.  Veritas 2016, while strongly suggests, does not explicitly teach verifying a user for issuing commands, wherein the command is issued by the verified user.
However, Veritas 2017 teaches verifying a user for issuing commands, wherein the command is issued by the verified user (Page 9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the verification process of Veritas 2017 with the logging in of Veritas 2016 because it provides means of identifying and ensuring users have the appropriate credentials to access data and/or resources (page 9).
Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veritas 2016 as applied to claims 5, 14 and 19 above, and further in view of Kumar et al. (US 9,471,243) (hereafter Kumar).

However, Kumar teaches wherein the second command comprises a command to move portions of the data through a storage hierarchy based on the metadata analysis, wherein the storage hierarchy prioritizes storage devices of the plurality of content sources based on type of storage device (col. 7, lines 1-30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the storage hierarchy of Kumar with the storage system of Veritas 2016 because it provides a means of lowering the cost of data storage and improving performance for various types of computing systems (col. 1,lines 15-20).
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. Applicant states that the cited prior art does not teach “a plurality of noncollaborative cloud services that are incompatible with each other.”  Examiner respectfully disagrees.  As indicated in fig. 2, each server is a different type and therefore determined to be uncollaborative.  For at least these reasons, the rejection is maintained.
As a result, of Applicant’s amendments, the 35 USC 101 rejection has been reintroduced along with a new 112 first, written description rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139